Citation Nr: 0926898	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial (compensable) rating for sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1999 to 
January 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New, York, New York.  In 
that decision, service connection for sleep apnea was granted 
and a noncompensable rating was assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's sleep apnea is rated using criteria found at 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6847.  He was assigned a 
noncompensable rating.  Under the regulations, a 30 percent 
rating is assigned for persistent daytime hypersomnolence.  A 
50 percent rating is assigned upon a showing of sleep apnea 
requiring the use of a breathing assistance device such as 
the CPAP machine.  A 100 percent rating is assigned when 
there is evidence of chronic respiratory failure with carbon 
dioxide retention or cor pulmonale; a 100 percent rating is 
also for assignment when a tracheostomy is required.

In statements of record, the claimant asserts that he often 
misses class as he is unable to wake up due to his sleep 
apnea.  He reports he is persistently tired.  

In December 2004, the Veteran underwent a sleep study at a 
private facility.  He was diagnosed with severe sleep apnea 
and nocturnal hypoxemia.  The plan was for "C/PAP/BiPAP 
titration study as soon as possible."  It is unclear whether 
this study was ever undertaken, or whether there was 
additional treatment.

At the time of VA general medical examination in May 2005, it 
was noted that he had been diagnosed with sleep apnea in 
2004.  No specific residuals of the condition were noted at 
this time.  

The Board finds that the medical evidence is insufficient to 
render a decision on this issue.  In an effort to ensure that 
the veteran is properly rated, the claim must be remanded to 
schedule a VA examination to determine the current severity 
of the Veteran's service-connected sleep apnea.  The Board 
specifically requires a more definite medical assessment of 
the Veteran's daytime hypersomnolence.  It is unclear whether 
there has been intervening treatment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to 
ascertain whether there has been any 
additional treatment for sleep apnea 
since 2004.  If so, the place and 
approximate time of the treatment should 
identified, and the appellant should be 
requested to provide such assistance in 
obtaining the records as needed.  The 
claims file should contain documentation 
of the steps taken.

2.  Whether records are obtained or not, 
schedule the Veteran for a VA examination 
with an appropriate physician to 
determine the current severity of his 
service-connected sleep apnea.  To the 
extent current sleep studies are needed, 
they should be scheduled as possible.  
The Veteran's claims folder should be 
made available to the examiner for 
review.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses, including 
pulmonary function tests if deemed 
necessary.  The examiner should 
specifically assess the current level of 
the  Veteran's daytime hypersomnolence.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


